               Case 1:17-cv-04593-VSB-SDA Document 106 Filed 07/17/20 Page 1 of 4




                                                                                      7/17/2020


      July 13, 2020

      Filed Via ECF                                                 Application DENIED. SO ORDERED.
                                                                    Dated: July 17, 2020
      The Honorable Magistrate Judge Stewart D. Aaron
      United States District Court
      Daniel Patrick Moynihan Courthouse
      500 Pearl Street
      Room 1970
      New York, NY 10007

                Re:     Best Brands Consumer Products, Inc. v. Versace 19.69
                        Abbigliamento Sportivo S.R.L. et al., 1:17-cv-04593-VSB-SDA
                        Request for Adjournment of Inquest Hearing

      Dear Honorable Magistrate Judge Aaron:

      My firm, along with Richman Law Firm PLLC, represent Defendant Versace 19.69 Abbigliamento
      Sportivo S.R.L. (“Versace19.69”) and Defendant Papadas1 in the above-referenced matter. In
      accordance with paragraph I(D) of Your Honor’s Individual Rules, we respectfully request an
      adjournment of the Inquest six months from its scheduled date of August 26, 2020, i.e. to February
      26, 2021.

      This is Defendant Versace 19.69’s second request for an adjournment of the Inquest. On or about
      May 14, 2020, your Honor granted Versace 19.69’s first request for an adjournment of the Inquest
      of sixty days so as to permit the matter to move forward to a settlement conference. Unfortunately,
      despite the best efforts of your Honor, this matter did not settle at that time.

      Versace 19.69 seeks this adjournment due to the COVID-19 pandemic. More specifically, Versace
      19.69 would like additional time to cull together monies to resolve the matter. The COVID-19
      pandemic has halted businesses such as Versace 19.69’s business in Italy and made it extremely
      difficult for Versace 19.69 to put together the funds to try to resolve the matter in the lump sum
      demanded by Plaintiff. In addition, Mr. Papadas desires to travel to New York to appear in Court
      for the Inquest proceeding. Unfortunately, there are travel restrictions which prohibit Mr. Papadas’
      travel to New York to appear at the Inquest proceeding. Please see the attached letter from Mr.
      Papadas as Exhibit A regarding the specifics of Versace 19.69’s adjournment request.


      1   The matter was voluntarily dismissed against Defendant Papadas on April 30, 2020.




Gabriel & Pelaez, PLLC
72 – 11 Austin Street
P.M.B 406
Forest Hills, NY 11375                                                            www.GandPLaw.com
           Case 1:17-cv-04593-VSB-SDA Document 106 Filed 07/17/20 Page 2 of 4

     Honorable Magistrate Judge Stewart D. Aaron
     July 13, 2020




     Versace 19.69 has consulted with counsel Plaintiff by email on July 13, 2020, regarding the
     instant request for an adjournment of the Inquest hearing. By return email, Plaintiff indicated
     that does not consent to said request because “it is extremely prejudicial [to Plaintiff] that he is
     left in limbo.” Plaintiff’s opposition to the adjournment request appears based on the assertions
     that “This case has been delayed long enough.” and that “our client does not trust your client”.
     Counsel for Plaintiff has advised the undersigned that they desire to submit a letter in opposition
     of this request.

     None of these reasons demonstrate any prejudice to Plaintiff by an adjournment. There can be
     no prejudice insofar as a default judgment has been granted against Versace 19.69, and
     ultimately, it is anticipated that a money damages award will be granted in favor of Plaintiff as
     against Defendant. Plaintiff’s actions also demonstrate there would be no prejudice from the
     requested delay as Plaintiff waited until April 30, 2020 to voluntarily dismiss Papadas from this
     matter. It was a date of Plaintiff’s choosing, which was not even two and a half months ago and
     in the midst of a global pandemic, that predicated the referral of this matter to your Honor for
     Inquest. It was entirely within Plaintiff’s control to have had this case ripe for an Inquest hearing
     earlier if time were truly of the essence.

     Plaintiff may also argue the fact that its complaint was filed three years ago as support for
     denying this request. While Defendant does not find it relevant to this request, a cursory review
     of the docket shows that the substantial portion of the three year pendency of this case was
     caused by Plaintiff’s own failure to attempt to properly serve the complaint on the foreign
     defendants and its own delays in moving for default judgments.

     As Plaintiff has not consented to this request and it appears that the Court has not yet ordered
     deadlines for the pre-hearing submissions, Defendant does not have agreed-upon suggested dates
     to provide the Court. A proposed Revised Scheduling Order with Defendant’s requested hearing
     date is hereto attached as Exhibit B.

     As such, the undersigned respectfully requests that your Honor grant Versace 19.69’s request
     for an adjournment of the upcoming Inquest Hearing.


                                                           Respectfully Submitted,

                                                           s/Michael G. Gabriel/

                                                            Michael G. Gabriel




Gabriel & Pelaez, PLLC                                                                             Page |2
Case 1:17-cv-04593-VSB-SDA Document 106 Filed 07/17/20 Page 3 of 4
Case 1:17-cv-04593-VSB-SDA Document 106 Filed 07/17/20 Page 4 of 4
